DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 12/04/20.  Claims 1-30 are still pending and have been considered below.

Specification
The amendments and/or arguments submitted by Applicants have been considered and are persuasive; thus, the previous objection(s) to the specification have been withdrawn.

Claim Objections
The amendments and/or arguments submitted by Applicants have been considered and are persuasive; thus, the previous claim objection(s) have been withdrawn.

Claim Rejections - 35 USC § 112
The amendments and/or arguments submitted by Applicants have been considered and are persuasive; thus, the previous claim rejection(s) have been withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-30 recite the limitation "the hardware element" throughout the claims.  There is insufficient antecedent basis for this limitation in the claims.  Examiner notes that the preceding claim language does not appear to establish any first instance of a “hardware element”; thus, render the claims indefinite in that it is unclear as to what the limitation in question is in reference to.
Claim 28 recites the limitations "the first core" and "the second core" in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Examiner notes that although the preceding claim language does clarify that the claimed processor contains two cores, it also does not explicitly recite that the two cores consist of “a first core” and “a second core”; thus, render the claims indefinite in that it is unclear whether or not these limitations are in reference to the “two cores” established in Claim 27, or perhaps a different first and second core of the claimed processor and/or even another processor such as the computer system’s processor (as opposed to the verification element’s processor).
Claims 29 and 30 recite the limitation "and its verification code" throughout the claims, which render the claims indefinite in that it is unclear if the claimed “verification code” should be interpreted as belonging to and/or otherwise associated with the claimed “compiler” or the claimed “source program” because both elements are recited before the determinative “its”.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by August et al. (WO 2016/065014 A1).
Claim 1:  August et al. discloses a method for establishing trust in a computer system comprising software and hardware components, the method comprising the steps of: executing by the system one or more instructions, producing untrusted trace information; sending by the system the untrusted trace information to a verification element, wherein the verification element exists outside the system(pluggable hardware element is removable and can be implemented in the form of a distributed information processing system) [page 3, lines 5-15 | page 5, lines 5-15]; receiving by the verification element the untrusted trace information; examining by the verification element at least the aspects of the untrusted trace information intended to generate computer system output to a device; producing by the verification element computer system output to a device only when the aspects examined are correct [page 19, lines 2-12].
Claim 2:  August et al. discloses the method of claim 1, wherein the verification element is one of the following: a hardware component; a hardware component with a software component, wherein the software component may be included on the hardware component; or a software component included on a peripheral component [page 3, lines 12-16 | page 6, lines 5-9 | page 10, lines 21-27 | page 12, lines 15-21 | page 14, lines 10-20].
Claim 3:  August et al. discloses the method of claim 1, wherein the producing of trace information is generated by any element of the system, including but not limited to: instructions in the software; generated from a hardware component [page 6, lines 19-22 & 30-32 | page 7, lines 23-28 | page 8, lines 4-10].
Claim 4:  August et al. discloses the method of claim 1, wherein the examining step further comprises the step of: checking one or more of the following: correctness of execution of all 
Claim 5:  August et al. discloses the method of claim 1, wherein the receiving step further comprises: the step of buffering by the verification element the untrusted trace information in an incoming buffer [page 19, lines 21-23].
Claim 6:  August et al. discloses the method of claim 1, wherein the aspects of the untrusted trace information comprise one or more selected from the group: an instruction, an operand, a result, and a MAC (Message Authentication Code) value [page 19, lines 25-27].
Claim 7:  August et al. discloses the method of claim 4, wherein the MAC value is a hash value [page 19, lines 29-30].
Claim 8:  August et al. discloses the method of claim 1, wherein the examining step further comprises the steps of: re-executing by the verification element the one or more instructions, producing trusted trace information; and comparing by the verification element the aspects of the untrusted trace information to the trusted trace information [page 19, lines 32-33 | page 12, lines 1-4].
Claim 9:  August et al. discloses the method according to claim 1, wherein the examining step further comprises the steps of: writing by the verification element results from the untrusted trace information to one or more pipeline registers and a shadow register file; fetching by the verification element the one or more instructions from an incoming buffer; sending one or more operands to the one or more pipeline registers; executing the one or more instructions using the 
Claim 10:  August et al. discloses the method according to claim 9, wherein the writing step further comprises the steps of: verifying by the verification element that only a value corresponding to an instruction that appears later in a commit order of the system is written to the shadow register file when two or more instructions try to write to the same shadow register file; and simultaneously verifying execution of the two or more instructions in parallel [page 20, lines 19-26].
Claim 11:  August et al. discloses the method according to claim 10 further comprising the step of: breaking dependencies between the two or more instructions using the untrusted trace information [page 20, lines 28-30].
Claim 12:  August et al. discloses the method according to claim 9, wherein the fetching step further comprises the step of decoding the one or more instructions [page 20, lines 32-33].
Claim 13:  August et al. discloses the method of claim 1, wherein the examining step further comprises the step of: allowing by the verification element computer system output to a device only when the aspects examined are correct [page 21, lines 1-4].
Claim 14:  August et al. discloses the method according to claim 1, wherein one or more instructions executed by the system are instructions of a memory, the instructions comprising one or more of the following: a store operation to write values into the memory and a load operation to load values from the memory [page 21, lines 6-9].
Claim 15:  August et al. discloses the method according to claim 14, wherein the verification element uses one or more message authentication codes (MAC) for cryptographic verification of data loaded from or stored to the memory [page 21, lines 11-13].
Claim 16:  August et al. discloses the method according to claim 15, wherein the cryptographic verification of a store operation comprises the steps of: generating by the verification element a message authentication code (MAC) value corresponding to each store, each MAC value based on a stored value, a memory store address, and a secret key; storing each MAC value in a buffer of the verification element; sending by the verification element one or more MAC values to the system; storing by the system the one or more MAC values to a shadow memory [page 21, lines 15-24].
Claim 17:  August et al. discloses the method according to claim 15, wherein the cryptographic verification of a load operation comprises the steps of: sending by the system a value loaded from the memory and a corresponding loaded message authentication code (MAC) value to the verification element as part of the untrusted trace information; generating by the verification element a MAC value corresponding to each load, each MAC value based on a loaded value, a memory load address, and a secret key; determining by the verification element if the loaded MAC value and the generated MAC value are equal [page 21, lines 26-33 | page 22, lines 1-2].
Claim 18:  August et al. discloses the method according to claim 17, wherein the determining step further comprises the steps of: comparing the generated MAC value with a MAC value in a buffer if the buffer contains an entry for the memory load address; or comparing the generated MAC with the loaded MAC value sent as part of the untrusted trace information [page 22, lines 4-9].
Claim 19:  August et al. discloses the method according to claim 1 further comprising the step of: populating by the system a cache in the verification element with one or more instructions to be verified or that have been verified by the verification element [page 22, lines 11-14]
Claim 20:  August et al. discloses a pluggable trust architecture comprising: a system, a verification element for receiving execution information from the system to detect at least one form of incorrect execution by the system without relying on any execution information to be correct, wherein the verification element exists outside the system [page 3, lines 5-15 | page 5, lines 5-15]; and a barrier circuit for preventing any computer system output to a device resulting from incorrect execution [page 22, lines 16-22].
Claim 21:  August et al. discloses the pluggable trust architecture according to claim 20, wherein the verification element detects incorrect execution of instructions affecting output via peripheral components, and the barrier circuit includes an electrical barrier capable of preventing output via peripheral components [page 22, lines 24-27].
Claim 22:  August et al. discloses the pluggable trust architecture according to claim 20, wherein a portion of one or more of the verification element and the barrier circuit are removable and output is prevented when the portion is removed from the verification element [page 22, lines 29-32].
Claim 23:  August et al. discloses the pluggable trust architecture according to claim 20, wherein the verification element further comprises: a buffer for storing untrusted trace information sent by the system; a verification engine for checking correctness of instructions; and a MAC (Message Authentication Code) generator for checking integrity of the memory and a program code [page 23, lines 1-6].
Claim 24:  August et al. discloses the pluggable trust architecture according to claim 20, wherein the verification element further comprises: a shadow register file to verify one or more operands used by the system; an outgoing buffer enabling memory integrity checks; and an incoming buffer for containing the results of instructions causing output to devices that are waiting to be verified [page 23, lines 8-14].
Claim 25:  August et al. discloses the method of claim 2, wherein the peripheral component is a host component [page 3, lines 12-16 | page 6, lines 5-9 | page 10, lines 21-27 | page 12, lines 15-21 | page 14, lines 10-20].
Claim 26:  August et al. discloses the method of claim 3, wherein the hardware component is a processor [page 3, lines 12-16 | page 6, lines 5-9 | page 10, lines 21-27 | page 12, lines 15-21 | page 14, lines 10-20].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over August et al. (WO 2016/065014 A1) in view of Black et al. (2012/0210071).
Claim 27:  August et al. discloses the method of claim 26, and further discloses wherein the processor can be any interconnected electronic components that perform operations [page 3, lines 5-15]; but does not explicitly disclose wherein the processor contains two cores.
However, Black et al. discloses a similar invention [page 1, paragraph 0023] and further discloses wherein the processor contains two cores [page 1, paragraph 0005].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of August et al. with the additional features of Black et al., in order to increase the processing performance while also reducing the computational load of utilizing multi-core processors, as suggested by Black et al. [page 1, paragraphs 0001-0003].
Claim 28:  August et al. and Black et al. disclose the method of claim 27, and Black et al. further discloses further comprising the steps of: forwarding values from the first core to the second core(send instructions from sending core to destination core) [page 3, paragraphs 0033-0034]; executing by the second core a verification code and a code to communicate directly with the hardware element(performing translation and protection checks prior to write process) [pages 5-6, paragraphs 0063-0065]; and communicating by the second core information to the hardware element(memory write request is executed as if it originated from the destination core) [page 3, paragraph 0035].
Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over August et al. (WO 2016/065014 A1) in view of Yi et al. (2015/0154407).
Claim 29:  August et al. discloses the method of claim 1 but does not explicitly disclose further comprising the steps of: combining by a compiler a source program and its verification code; 
However, Yi et al. discloses a similar invention [page 1, paragraph 0016] and further discloses further comprising the steps of: combining by a compiler a source program and its verification code(compiles sensitive code with additional code added) [page 3, paragraph 0060]; producing a native binary and a verification binary [page 2, paragraph 0041 | page 3, paragraph 0045]; executing by the system the native binary(native code executed in CPU environment) [page 3, paragraph 0045]; executing by the hardware element the verification binary(managed code executed in JVM or DVM) [page 3, paragraph 0045].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of August et al. with the additional features of Yi et al., in order to provide tamper protection for an application code, as suggested by Yi et al. [page 1, paragraphs 0007-0008].
Claim 30:  August et al. discloses the pluggable trust architecture according to claim 20, but does not explicitly disclose further comprising a complier and a source program, wherein the compiler combines the source program and its verification code to produce a native binary and a verification binary, and the system executes the native binary and the hardware element executes the verification binary.
However, Yi et al. discloses a similar invention [page 1, paragraph 0016] and further discloses further comprising a complier and a source program, wherein the compiler combines the source program and its verification code to produce a native binary and a verification binary [page 3, paragraph 0060], and the system executes the native binary and the hardware element executes the verification binary [page 2, paragraph 0041 | page 3, paragraph 0045].
August et al. with the additional features of Yi et al., in order to provide tamper protection for an application code, as suggested by Yi et al. [page 1, paragraphs 0007-0008].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,599,853.
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for establishing trust in computer systems by analyzing untrusted trace information.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Patent Application No. 16/050,589
U.S. Patent No. 10,599,853
Claim 1, Claim 2, Claim 3, Claim 8, Claim 25, Claim 26
Claim 1, Claim 17
Claim 4
Claim 2
Claim 5
Claim 3

Claim 4, Claim 5
Claim 9, Claim 10, Claim 11, Claim 12
Claim 6, Claim 7, Claim 8, Claim 9
Claim 13
Claim 10
Claim 14, Claim 15, Claim 16, Claim 17, Claim 18
Claim 11, Claim 12, Claim 13, Claim 14, Claim 15
Claim 19
Claim 16
Claim 20
Claim 18, Claim 23, Claim 24
Claim 21, Claim 22, Claim 23, Claim 24
Claim 19, Claim 20, Claim 21, Claim 22

Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,599,853 in view of Black et al. (2012/0210071). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for establishing trust in computer systems by analyzing untrusted trace information; and only differing in that the patented claims do not rise to the level of disclosing the additional limitations found in Claims 27 and 28 of the instant application.
However, Black et al. discloses a similar invention and further discloses each and every limitation of Claims 27 and Claim 28, as already discussed above in the prior art rejection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Black et al., in order increase processing performance while also reducing the computational load when utilizing multi-core processors, as suggested by Black et al..
Claims 29 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,599,853 in view of Yi et al. (2015/0154407).
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for establishing trust in computer systems by analyzing untrusted trace information; and only differing in that the patented claims do not rise to the level of disclosing the additional limitations found in Claims 29 and 30 of the instant application.
However, Yi et al. discloses a similar invention and further discloses each and every limitation of Claims 29 and Claim 30, as already discussed above in the prior art rejection.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the patented claims with the additional features of Yi et al., in order to provide tamper protection for an application code, as suggested by Yi et al. [page 1, paragraphs 0007-0008]; thus, arriving at a set of patented claims which are no longer patentably distinct from the instant claims.

Response to Arguments
Applicant's arguments filed 12/04/20 have been fully considered but they are not persuasive.
First, Applicant argues that the prior art of record does not disclose that the verification element exists outside the system, as claimed; in particular, Applicant contends that nowhere does the August et al. contemplate the hardware element existing outside the system, as depicted in figure 1 of the prior art reference.
August et al. describe the terms “hardware” and “hardware components” to be used interchangeably and that the terms refer to any interconnected electronic components that perform operations, such as distributed information processing systems [page 3, lines 5-15]; thus, one of ordinary skill in the art would understand the independently-sourced pluggable “hardware element” of the pluggable trust architecture described by August et al., to encompass a hardware element where at least some portion(s) of the hardware element can exist outside the system, at least by virtue of its distributed computing nature.
Additionally, Examiner notes that August et al. goes on to clarify that the aforementioned “hardware element” is removable [page 5, lines 5-15]; thus, one of ordinary skill in the art would also reasonably understand the “hardware element” to exist outside the system because the hardware element is specifically described as being removable from the system.
Therefore, Examiner respectfully disagrees and submits that the prior art of record does in fact disclose the allegedly deficient features as August et al. appears to fairly suggest that the verification element exists outside the system(when the hardware element is implemented as a distributed information processing system and/or when the hardware element is removable).
Second, Applicant argues that the instant claims and the patented claims are patentably distinct because the patented claims fail to disclose that the verification element exists outside the system.
However, Examiner respectfully disagrees and submits that the patented claims do in fact disclose that the verification element exists outside the system, as already discussed above; thus, Examiner maintains that the instant claims are properly rejected on the grounds of nonstatutory double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD ZEE/Primary Examiner, Art Unit 2435